                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
                     v.                   )             Case No. 2:17-cr-47-PPS
                                          )
TREMAINE ERVIN,                           )
                                          )
                 Defendants.              )

                                OPINION AND ORDER

       This is a criminal case originally involving nearly two dozen defendants alleged

to have participated in a long-running conspiracy involving the sale and distribution of

narcotics. Many of the defendants have pleaded guilty but the remaining defendants

are set for a joint trial next Spring. Some members of the conspiracy are alleged to have

been involved in the execution of one of their confederates who they thought was

cooperating with police, although oddly, they are not charged with the drug related

murder. The government is instead trying to offer the murder evidence as an act in

furtherance of the conspiracy. [See DE 393.] The specter of this explosive evidence being

admitted at trial has led to the present motion before the court: one of the defendants,

Tremaine Ervin, who was not involved in the murder seeks severance from those

defendants that were allegedly involved in it. [DE 552.] But for the reasons set forth

below, I find that severance is not warranted here.

       I’ll start with some background information before diving into the meat of

Ervin’s severance motion. Ervin is charged on three of the eleven counts in the Second
Superseding Indictment: (1) possession of a firearm in furtherance of a drug trafficking

crime, (2) possession with intent to distribute a controlled substance, and (3) conspiracy

to distribute and possess with intent to distribute controlled substances. [DE 485.] Ervin

was charged after a search of the residence she shared with codefendant Yahtzee

Harris, led to the recovery of a gun and drugs inside a locked bedroom. Ervin denies

that she had anything to do with the drugs and guns found in the residence but, of

course, a jury will have to decide that.

       Originally, the thrust of Ervin’s motion was that she would be unfairly

prejudiced by being tried alongside her boyfriend and co-defendant Harris. She said he

could offer exculpatory testimony in favor of Ervin that was unlikely to be presented in

a joint trial in which he was a defendant. She says that Harris would testify that the gun

and drugs were his, not Ervin’s. But this argument has since fallen by the wayside:

shortly after Ervin filed her motion, Yahtzee Harris entered into an agreement with the

Government to plead guilty. [DE 579.]

       Ervin has taken a different tack in her supplemental briefing. [DE 584.] She says

that trying her alongside the remaining co-defendants is unfairly prejudicial because

evidence of the homicide that she is not alleged to have had any role in will be

introduced and that generally the weight of evidence against her pales in comparison to

the evidence against her co-conspirators. In effect, she fears she’ll be found guilty of

conspiracy by association or from a spillover effect, given the presence of other

defendants who were more active participants in the conspiracy. The issue is whether


                                            -2-
less drastic measures than a separate trial will cure any possible prejudice.

       “[U]nder Federal Rule of Criminal Procedure 14(a), a district court may sever

properly joined charges if separate trials are necessary to avert prejudice to a party.”

United States v. Simmons, 606 F. App’x 848, 850 (7th Cir. 2015). Here, Ervin concedes that

she was properly joined as a defendant pursuant to Federal Rule of Criminal Procedure

8(b). Severance is proper when there is “a serious risk that a joint trial would

compromise a specific trial right of one of the defendants, or prevent the jury from

making a reliable judgment about guilt or innocence.” Zafiro v. United States, 506 U.S.

534, 539 (1993). But, “there is a presumption that participants in a conspiracy or other

criminal schemes should be tried together.” United States v. Cardena, 842 F.3d 959, 981

(7th Cir. 2016) (citation omitted). “In all but the most unusual circumstances, the risk of

prejudice arising from a joint trial is outweighed by the economies of a single trial in

which all facets of the crime can be explored once and for all.” United States v. Maggard,

865 F.3d 960, 972, (7th Cir. 2017) (citations and internal quotations omitted). “The risk of

prejudice will vary with the facts in each case.” Zafiro, 506 U.S. at 539.

       The first issue to address is the alleged murder of Lydell McLaurin, which the

government contends was ordered by Antonio Walton, another co-defendant and the

apparent ringleader of the conspiracy. Three of the other remaining defendants were

also allegedly involved. Ervin did not play any role in the murder of McLaurin, but she

is alleged to have been a willing participant in the conspiracy and McLaurin’s murder is

alleged to have been an act in furtherance of the conspiracy. Ervin says she will suffer


                                             -3-
great prejudice from having this evidence introduced against her at trial alongside those

individuals who were alleged to have directly participated in McLaurin’s killing. She

says this warrants severance.

       The focus of Ervin’s argument is that she is only charged with non-violent

crimes, and the government concedes she was not directly involved in the killing. But

there is no blanket rule of law which says that conspiracy trials should as a matter of

course be divided between murders and non-murders or violent and non-violent

crimes. The focus is instead on unfair spillover prejudice. I do not think severance is

necessary here as the uncharged killing at issue is a discrete event and the jury will be

instructed to sort the evidence out against each defendant individually. See United States

v. Jones, 482 F.3d 60, 78 (2d Cir. 2006) (finding risk of “spillover” from murder count to

other counts insufficient to warrant severance).

       Of course, it is possible that Ervin will be prejudiced by this evidence. But simply

the possibility of prejudice is not enough. “Rule 14 does not require severance even if

prejudice is shown; rather, it leaves the tailoring of relief to be granted, if any, to the

district court’s sound discretion.” United States v. Morales, 655 F.3d 608, 625 (7th 2011

(quoting Zafiro, 506 U.S. at 538-39). Here, I think it best to allow this issue to be resolved

by a jury instruction on the issue. For starters, the jury will be instructed to consider

each defendant individually on each count with which they are charged. I further

expect and will certainly consider proposed jury instructions from Ervin (and any other

defendants) which will work to ensure the jury considers the evidence against each


                                              -4-
defendant fairly and that it won’t unfairly find guilt only by association. And if

requested by Ervin’s counsel, I will instruct the jury as the evidence of the murder is

being admitted (if it is admitted at all), that it should only be considered against certain

defendants.

       The next argument is that the evidence against Ervin is disproportionate

compared to that of her co-defendants and that this will prejudice her at trial. But it is

equally possible that the lack of involvement could work to her benefit in a joint trial. If

the evidence against Ervin is as thin as she says it is, then juxtaposing it to the evidence

against her co-defendants might result in her flying under the radar at trial. I have

certainly seen that happen before in joint trials. In any event, “the fact that the

government has greater evidence against one co-defendant does not automatically give

the other defendant grounds for severance.” United States v. Alviar, 573 F.3d 526, 539

(7th Cir. 2009). Furthermore, in conspiracy cases, “most evidence offered at [a joint] trial

would have been admissible in a trial against” an individual defendant. Id.

       I would have more concern if the only proffered evidence of Ervin’s involvement

was that the guns and drugs were found “in a locked bedroom inside a jacket belonging

to Yahtzee [Harris].” [DE 584 at 2.] And that’s the situation in the cases cited by Ervin

where a court has said severance is proper. See, e.g., United States v. Gallo, 668 F. Supp.

736, 750 (E.D.N.Y. 1987) (stating that “spillover prejudice is greatly enhanced” and

severance more likely warranted when minor participants with little evidentiary

connection to the conspiracy are tried alongside the major players). But the government


                                             -5-
tells me that it has additional evidence showing Ervin’s involvement in the conspiracy

including testimony from a witness that Ervin collected money and distributed crack on

behalf of the conspiracy. More troubling, another witness has said that when they were

short money owed to Harris, Ervin “videotaped Harris torturing the individual.” [DE

566 at 7.] This evidence, if believed by the jury, would show that the nature of Ervin’s

alleged involvement was much more serious than she is letting on and it erodes the

notion that she was ignorant or completely unconnected to the violence of the

conspiracy. It instead shows the government has specific evidence of Ervin’s active

involvement in the criminal goals of the conspiracy and not just that she was a passive

accomplice.

      In sum, because I find that concerns over any possible prejudicial spillover to

Ervin can be adequately addressed by instructions to the jury, her Motion for Severance

and Separate Trial [DE 552] is DENIED.

      SO ORDERED on August 14, 2019.


                                                  /s/ Philip P. Simon
                                                  PHILIP P. SIMON, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                            -6-
